Citation Nr: 0728358	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  02-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service connected hiatal hernia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
November 1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision.  

In July 2004, the Board remanded the issue of an increased 
rating for the service connected hiatal hernia to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  

In July 2006, the Board again referred the issue to the RO 
via the AMC in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected hiatal hernia is not shown to be 
manifested by persistently recurrent gastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substantial arm or shoulder pain, productive of considerable 
impairment of health.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected hiatal hernia 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.10, 4.20, 4.114 including Diagnostic Code 7346 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2004, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the October 2005 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2004 and July 2006 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2004 and July 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2002 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in July 2006.  Further, the Board's decision herein 
denies the claim for an increased rating, so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in December 2004 and 
April 2007. The veteran also waived his right to a hearing 
before the Board. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected hiatal hernia.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran asserts that his service-connected hiatal hernia 
is worse then the current 10 percent disability rating.  

Hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  The rating criteria are as follows.  A rating of 
10 percent is awarded with two or more of the symptoms for 
the 30 percent evaluation of less severity.  

A rating of 30 percent may be assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A rating of 60 percent may be awarded for symptoms of pain, 
vomiting, material weight loss or hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health. 

The terms "severe," "considerable," and "of lesser severity" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just." 38 
C.F.R. § 4.6.

The veteran had a VA medical examination in December 2004, it 
was noted that the claims file was reviewed.  The veteran 
reported that, four years prior, he was diagnosed with 
Barrett esophagus, which was noted to be a direct result from 
the reflux associated with his hiatal hernia.  He reported 
that he was then put on Protonix and that his GERD symptoms 
had decreased significantly.  

The veteran reported that he was able to eat most foods 
without problems and to lay flat in bed and that there was a 
significant improvement in his lifestyle.  He never had any 
surgeries for the hiatal hernia.  He denied having any 
epigastric pain at the time and denied menatemesis or melena.  
He also denied any regurgitation, nausea, and vomiting.  

The veteran had a VA medical examination in April 2007, it 
was noted that the claims file was reviewed.  The veteran 
reported being on Protonix which completely resolved his 
current epigastric distress, heartburn, dysphagia, pyrosis 
and regurgitation.  

The veteran stated that he no longer vomited, had weight 
loss, and never had hematemesis, melena, or anemia.  As long 
as he took his Protonix, he was asymptomatic.  The veteran 
had an endoscopy 3 years before that showed Barrett's 
esophagus.  

The VA physician stated that the veteran was completely 
asymptomatic and was not significantly impaired by the 
gastroephageal reflux or Barrett's esophagitis as long as he 
took Protonix.  The VA examiner also noted that the veteran 
worked fulltime without having to take any time of on sick 
leave due to his condition.  

The veteran also submitted private treatment reports showing 
that a panendoscopy had revealed short segment Barrett, 
asymptomatic stricture, and there was no evidence of 
dysplasia.  

After careful review of the veteran's VA examinations and 
private treatment reports the Board finds that the service-
connected hiatal hernia does not warrant a rating higher than 
10 percent disability in this case.  The veteran is not shown 
to have persistent recurrent epigastric distress with 
dysphagia, pyrosis or regurgitation, accompanied by 
substernal or arm or shoulder pain or findings productive 
considerable impairment of health.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).   
The RO has considered the question of entitlement to 
extraschedular rating (see the SOC in March 2002), so the 
Board may consider the question without prejudice to the 
veteran.  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
nor has the veteran alleged, that the criteria for 
extraschedular rating apply to the service-connected hiatal 
hernia.  

For all the foregoing reasons, the Board finds the claim for 
an increased rating in excess of 10 percent for the service-
connected hiatal hernia must be denied.  



ORDER

An increased rating in excess of 10 percent for the service-
connected hiatal hernia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


